DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first and second "highly dynamic infeed axle" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a pipe shaped component in Figure 1 and the "tooth flank" in Figures 3, 4a, and 4b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1: Items 1 (because it is not the "tooth flank" as detailed in ¶4 above), 2, 3, 4, 6, 7, and 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8, 12-13, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-5, 12-13, 17 and 20 recite the limitations “a first direction of the workpiece and is further given by a predefined function f(x)” or “a first direction of the tool and being further given by a predefined function f(cx)”.   Neither f, (x), or the variable ‘c’ are described in the claim in such a way that it is clear what is being claimed.  Additionally, a function is typically presented as ‘f(x) = y’ or similar, so it is unclear what is being claimed by simply stating the function is ‘f(x)’.  Looking to the specification, ¶0030-0031 teaches the function f(x) is related to a first direction (GC2), 

Claims 5, 13, and 20 recite the limitations “an angle of rotation”, “a tool”, “a modified gear flank geometry”, “a first direction”, and “a second direction”, even though all of these limitations has been introduced in the claims from which they depend.  It is unclear if these are new recitations or referring to the previous recitations.

Claims 7-8, 15-16, and 22-23 recite the limitation “highly dynamic infeed axle”.    The term "highly" in claim 7-8, 15-16, and 22-23 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This structure is not labeled in the drawings and is only discussed briefly in ¶0085 of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4, 9, 12, and 17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by SCHMID (US6752695).
As to claim 1, SCHMID teaches a method for manufacturing a workpiece, comprising: generating a modified gear flank geometry on an active surface of the workpiece by generation grinding or honing (Col. 3, Lines 12-19 teach that the method is for grinding tooth contours to correct tooth trace deviations.), wherein the modified gear flank geometry of the workpiece is generated on the active surface of the workpiece by variation of an engagement depth of a tool into the workpiece in dependence on an angle of rotation of the tool (Figure 1 teaches the gear (1) is modified by the grinding worm (not shown) at an angle (Item 9 and 9’ indicate the points of contact of the grinding worm).  Col. 2, Lines 62-65 teach that the movement of the numerically controlled axes of the grinding machines is responsible for modifications to the tooth flank geometry.  Figure 3 shows the desired geometry has areas of greater engagement.) , wherein the workpiece comprises a cylindrical spur gear, a helical gear, a spherical gear, or a conical gear (Col. 3, Line 55-57 teach that the gear (1) is a helical gear.), and wherein the modified gear flank geometry of the workpiece includes at least (Figure 3 teaches the desired left flank profile is a waviness that is periodic about the height of the tooth.  Col. 4, Lines 35-40 teach that fML(z) is the desired tooth contour of the left flank after modification.)

As to claim 4, SCHMID teaches the method of claim 1, wherein the modified gear flank geometry of the workpiece has a constant value at least locally in a first direction of the workpiece and is further given by a predefined function f(x) in a second direction of the workpiece which extends perpendicular to the first direction of the workpiece. (Figure 3 teaches the desired contour of the tooth flank in the vertical direction corresponds to a formula fML(z), and that there is a constant value at the top and bottom of the contour along an axis going through the page, which is perpendicular to the z axis of the contour.)

As to claim 9, SCHMID teaches a method for manufacturing a workpiece, comprising: machining the workpiece by generation grinding using a worm grinding wheel (Col. 3, Lines 39-45 teach that the method involves grinding a gear using a cylindrical grinding worm.), and in a step of machining the workpiece, generating a modified gear flank geometry on a surface of the workpiece by variation of an engagement depth of the worm grinding wheel into the workpiece in dependence on an angle of rotation of the worm grinding wheel. (Figure 1 teaches the gear (1) is modified by the grinding worm (not shown) at an angle (Item 9 and 9’ indicate the points of contact of the grinding worm).  Col. 2, Lines 62-65 teach that the movement of the numerically controlled axes of the grinding machines is responsible for modifications to the tooth flank geometry.  Figure 3 shows the desired geometry has areas of greater engagement.)

As to claim 12, SCHMID teaches the method of claim 1, wherein the modified gear flank geometry of the workpiece has a constant value at least locally in a first direction of the workpiece and is further given by a predefined function f(x) in a second direction of the workpiece which extends perpendicular to the first direction of the workpiece. (Figure 3 teaches the desired contour of the tooth flank in the vertical direction corresponds to a formula fML(z), and that there is a constant value at the top and bottom of the contour along an axis going through the page, which is perpendicular to the z axis of the contour.)

As to claim 17, SCHMID teaches a method for manufacturing a workpiece, comprising: machining the workpiece by generation grinding or honing using a generation grinding or honing tool (Col. 3, Lines 39-45 teach that the method involves grinding a gear using a cylindrical grinding worm.), and in a step of machining the workpiece, generating a modified gear flank geometry on an active surface of the workpiece by variation of an engagement depth of the tool into the workpiece in dependence on an angle of rotation of the tool  (Figure 1 teaches the gear (1) is modified by the grinding worm (not shown) at an angle (Item 9 and 9’ indicate the points of contact of the grinding worm).  Col. 2, Lines 62-65 teach that the movement of the numerically controlled axes of the grinding machines is responsible for modifications to the tooth flank geometry.  Figure 3 shows the desired geometry has areas of greater engagement.), wherein the modified gear flank geometry of the workpiece has a constant value at least locally in a first direction of the workpiece and is further given by a predefined function f(x) in a second direction of the workpiece which extends perpendicular to the first direction of the workpiece. (Figure 3 teaches the desired contour of the tooth flank in the vertical direction corresponds to a formula fML(z), and that there is a constant value at the top and bottom of the contour along an axis going through the page, which is perpendicular to the z axis of the contour.)

Claims 1-6 and 17-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by YANASE (US9969018).
As to claim 1, YANASE teaches a method for manufacturing a workpiece (Figure 2 teaches a workpiece (W) being manufactured.), comprising: generating a modified gear flank geometry on an active surface of the workpiece by generation grinding or honing (Figure 2 teaches a grinding wheel (17) that is used to grind the workpiece (W).  Figures 10a-10b teach the modification of the flank geometry by the inventive method.), wherein the modified gear flank geometry of the workpiece is generated on the active surface of the workpiece by variation of an engagement depth of a tool into the workpiece in dependence on an angle of rotation of the tool (Figures 10a-10b teach the modification of the flank geometry.  Col. 12, Lines 16-17 teach that the grinding wheel angle is changed during the correction process among various other dimensional parameters, thus changing the engagement depth.), wherein the workpiece comprises a cylindrical spur gear, a helical gear, a spherical gear, or a conical gear (Figure 2 teaches the workpiece has helical gear teeth.  Col. 18, Line 29 teaches the workpiece can be a spur gear. , and wherein the modified gear flank geometry of the workpiece includes at least one of a profile waviness or a defined periodic flank waviness. (Figures 10a, 10b teach the flank geometry includes a waviness about the profile of the tooth flank.)

As to claim 2, YANASE teaches the method of claim 1, wherein the engagement depth is varied periodically. (Figure 10b teaches the depth of the rounded sections is varied periodically along the axis.)

As to claim 3, YANASE teaches the method of claim 1, wherein modifications generated by the method are used to compensate unwanted deviations and/or waviness of a surface of the workpiece. (Col. 5, Lines 1-4 teach the modification of position of the grinding wheel to correct tooth profile errors.  Figure 10a teaches the tooth profile before the correction.)

As to claim 4, YANASE teaches the method of claim 1, wherein the modified gear flank geometry of the workpiece has a constant value at least locally in a first direction of the workpiece and is further given by a predefined function f(x) in a second direction of the workpiece which extends perpendicular to the first direction of the workpiece. (Figures 10a-10b teach a constant value in the Y direction at the end point of the tooth.  Col. 16, Lines 5-6 and 35-36 detail the use of a formula to determine the amount of error and thus the amount of correction.  This formula incorporates various movements of the tool to correct the flank geometry.  Figures 10a-10b show the correction to the flank geometry (which is guided by the formula) occurs in the direction perpendicular to the first direction.)

As to claim 5, YANASE teaches the method of claim 4, wherein the variation of the engagement depth of the tool into the workpiece in dependence on an angle of rotation of the tool generates a radial movement of the grinding tool which corresponds to a movement of a tool surface of a tool having a modified gear flank geometry having a constant value in a generation pattern at least locally in a first direction of the tool and being further given by a predefined function f(cx), where c is a linear compression factor, in a second direction of the tool perpendicular to the first direction. (Figures 10a-10b teach a constant value in the Y direction at the end point of the tooth.  This formula incorporates various movements of the tool to correct the flank geometry.  Figures 10a-10b show the correction to the flank geometry (which is guided by the formula) occurs in the direction perpendicular to the first direction. Col. 16, Lines 5-6 and 35-36 teach that the pressure error is incorporated into the formula as a consideration for correction of the geometry.)

As to claim 6, YANASE teaches the method of claim 1, wherein the tool is a round-dressed grinding tool. (Figure 2 teaches the tool (17) is a round grinding tool with exterior teeth.)

As to claim 7, YANASE teaches the method of claim 1, wherein a highly dynamic infeed axle is used for generating radial movements of the tool for the variation of the engagement depth of the tool into the workpiece. (Figure 2 teaches an axle (16a) that controls the tool.  Figure 2 teaches this axle is capable of rotating, moving vertically, and changing the angle of contact between the tool and the workpiece.  Figure 1 teaches the machine is capable of moving the axle in the x, y, and z directions to adjust the tool location with respect to the workpiece.)

As to claim 17, YANASE teaches a method for manufacturing a workpiece (Figure 2 teaches a workpiece (W) being manufactured.), comprising: machining the workpiece by generation grinding using a grinding wheel (Figure 2 teaches the grinding wheel (17) used in the method.), and in a step of machining the workpiece, generating a modified gear flank geometry on a surface of the workpiece by variation of an engagement depth of the worm grinding wheel into the workpiece in dependence on an angle of rotation of the worm grinding wheel. (Figures 10a-10b teach the modification of the flank geometry.  Col. 12, Lines 16-17 teach that the grinding wheel angle is changed during the correction process among various other dimensional parameters, thus changing the engagement depth.), wherein the modified gear flank geometry of the workpiece has a constant value at least locally in a first direction of the workpiece and is further given by a predefined function f(x) in a second direction of the workpiece which extends perpendicular to the first direction of the workpiece. (Figures 10a-10b teach a constant value in the Y direction at the end point of the tooth.  Col. 16, Lines 5-6 and 35-36 detail the use of a formula to determine the amount of error and thus the amount of correction.  This formula incorporates various movements of the tool to correct the flank geometry.  Figures 10a-10b show the correction to the flank geometry (which is guided by the formula) occurs in the direction perpendicular to the first direction.)

As to claim 18, YANASE teaches the method of claim 17, wherein the engagement depth is varied periodically. (Figure 10b teaches the depth of the rounded sections is varied periodically along the axis.)

As to claim 19, YANASE teaches the method of claim 17, wherein modifications generated by the method are used to compensate unwanted deviations and/or waviness of a surface of the workpiece. (Col. 5, Lines 1-4 teach the modification of position of the grinding wheel to correct tooth profile errors.  Figure 10a teaches the tooth profile before the correction.)

As to claim 20, YANASE teaches the method of claim 17, wherein the variation of the engagement depth of the tool into the workpiece in dependence on an angle of rotation of the tool generates a radial movement of the tool which corresponds to a movement of a tool surface of a tool having a modified gear flank geometry having a constant value in a generation pattern at least locally in a first direction of the tool and being further given by a predefined function f(cx), where c is a linear compression factor, in a second direction of the tool perpendicular to the first direction. (Figures 10a-10b teach a constant value in the Y direction at the end point of the tooth.  This formula incorporates various movements of the tool to correct the flank geometry.  Figures 10a-10b show the correction to the flank geometry (which is guided by the formula) occurs in the direction perpendicular to the first direction. Col. 16, Lines 5-6 and 35-36 teach that the pressure error is incorporated into the formula as a consideration for correction of the geometry.)

As to claim 21, YANASE teaches the method of claim 17, wherein the tool is a round-dressed grinding tool. (Figure 2 teaches the tool (17) is a round grinding tool with exterior teeth.)

As to claim 22, YANASE teaches the method of claim 17, wherein a highly dynamic infeed axle is used for generating radial movements of the tool for the variation of the engagement depth of the tool into the workpiece. (Figure 2 teaches an axle (16a) that controls the tool.  Figure 2 teaches this axle is capable of rotating, moving vertically, and changing the angle of contact between the tool and the workpiece.  Figure 1 teaches the machine is capable of moving the axle in the x, y, and z directions to adjust the tool location with respect to the workpiece.)

As to claim 23, YANASE teaches the method of claim 17, wherein a highly dynamic infeed axle is used for generating radial movements of the tool for the variation of the engagement depth of the tool into the workpiece. (Figure 2 teaches an axle (16a) that controls the tool.  Figure 2 teaches this axle is capable of rotating, moving vertically, and changing the angle of contact between the tool and the workpiece.  Figure 1 teaches the machine is capable of moving the axle in the x, y, and z directions to adjust the tool location with respect to the workpiece.)



Claims 1-2, 6, and 9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MACKOWSKY (US5738569).
As to claim 1, MACKOWSKY teaches a method for manufacturing a workpiece (Figure 1 teaches a workpiece (2) that has modified flank (6) geometries.  Figure 8 teaches the machine used in the manufacturing.), comprising: generating a modified gear flank geometry on an active surface of the workpiece by generation grinding or honing (Figure 6 details the grinding wheel (20) being used on the workpiece (2).  Col. 3, Lines 1-15 teach the method involves dressing a grinding wheel, and grinding a spur or helical gear to have a flank profile.), wherein the modified gear flank geometry of the workpiece is generated on the active surface of the workpiece by variation of an engagement depth of a tool into the workpiece in dependence on an angle of rotation of the tool (Figure 6 teaches the workpiece (2) is disposed at an angle to the grinding wheel (20).  Figure 2 teaches the depth of the material removal changes across the width of the flank faces.), wherein the workpiece comprises a cylindrical spur gear, a helical gear, a spherical gear, or a conical gear (Col. 3, Lines 1-15 teach the method involves dressing a grinding wheel, and grinding a spur or helical gear to have a flank profile.), and wherein the modified gear flank geometry of the workpiece includes at (Figure 2 teaches a waviness about the profile of the tooth flanks (P1-P3).)

As to claim 2, MACKOWSKY teaches the method of claim 1, wherein the engagement depth is varied periodically. (Figure 2 teaches the depth of material removal (thus the engagement depth) is varied about the profile of the gear (2) such that the peak of the “wave” changes from one face to another.)

As to claim 6, MACKOWSKY teaches the method of claim 1, wherein the tool is a round-dressed grinding tool. (Col. 5, Lines 22 teaches the tool (40) can be a rotating dressing tool.)

As to claim 9, MACKOWSKY teaches a method for manufacturing a workpiece, comprising: machining the workpiece by generation grinding using a worm grinding wheel (Figures 6 and 8 detail the worm grinding wheel (20) being used on the workpiece (2).  Col. 3, Lines 11-15 teach the method involves grinding a spur or helical gear to have a flank profile.), and in a step of machining the workpiece, generating a modified gear flank geometry on a surface of the workpiece by variation of an engagement depth of the worm grinding wheel into the workpiece in dependence on an angle of rotation of the worm grinding wheel. (Figure 6 teaches the workpiece (2) is disposed at an angle to the grinding wheel (20).  Figure 2 teaches the depth of the material removal changes across the width of the flank faces.)

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by JANKOWSKI (US8113915).
As to claim 1, JANKOWSKI teaches method for manufacturing a workpiece (Figure 5 teaches the workpiece (25) that is manufactured.), comprising: generating a modified gear flank geometry on an active surface of the workpiece by generation grinding or honing (Figure 6a teaches the modified gear flank geometry.  Figures 8a and 8b teaches the grinding tool (40) used to grind the workpiece.), wherein the modified gear flank geometry of the workpiece is generated on the active surface of the workpiece by variation of an engagement depth of a tool into the workpiece in dependence on an angle of rotation of the tool (Figure 8a teaches the tool (40) used for grinding the profile as shown in Figure 6a.  Figure 5 teaches the lines of contact (30) of the workpiece (25) run at an angle and that the teeth of the workpiece are angled.  Figure 6a teaches the profile is that of a wave, such that the engagement depth is changed as the tool grinds on the workpiece.), wherein the workpiece comprises a cylindrical spur gear, a helical gear, a spherical gear, or a conical gear (Figure 5 teaches the workpiece is depicted as a helical gear.), and wherein the modified gear flank geometry of the workpiece includes at least one of a profile waviness or a defined periodic flank waviness. (Figure 6a teaches the profile of the gear flank is a periodic flank waviness.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YANASE, as applied in claim 1 above, further in view of BREITH (US20090227182).
As to claim 8, YANASE teaches the method of claim 1, where the tool is seated on an axle for generating radial movements of the tool for the variation of the engagement depth of the tool into the workpiece. (Figure 2 teaches an axle (16a) that controls the tool.  Figure 2 teaches this axle is capable of rotating, moving vertically, and changing the angle of contact between the tool and the workpiece.  Figure 1 teaches the machine is capable of moving the axle in the x, y, and z directions to adjust the tool location with respect to the workpiece.)
YANASE does not explicitly disclose a second infeed axle which is seated a first radial infeed axle. 
However, BREITH teaches a second infeed axle which is seated a first radial infeed axle. (¶0021 teaches the use of axles for the dressing/profiling tool.  ¶0024 teaches the use of further axles that allow for swiveling, shifting, advancing the spindle of the tool.)
One of ordinary skill in the art would have been motivated to apply the known multi-axle movement technique of BREITH with the grinding head movement method of YANASE in order to produce all possible profile modification and corrections on the workpiece being worked on. (BREITH ¶0024)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known multi-axle movement technique of BREITH with the grinding head movement method of YANASE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YANASE (US9969018).
As to claim 9, YANASE teaches a method for manufacturing a workpiece (Figure 2 teaches a workpiece (W) being manufactured.), comprising: machining the workpiece by generation grinding using a grinding wheel (Figure 2 teaches the grinding wheel (17) used in the method.), and in a step of machining the workpiece, generating a modified gear flank geometry on a surface of the workpiece by variation of an engagement depth of the worm grinding wheel into the workpiece in dependence on an angle of rotation of the worm grinding wheel. (Figures 10a-10b teach the modification of the flank geometry.  Col. 12, Lines 16-17 teach that the grinding wheel angle is changed during the correction process among various other dimensional parameters, thus changing the engagement depth.)
YANASE does not explicitly disclose that the grinding wheel is a worm grinding wheel. 
However, YANASE does disclose that external gears forms and screw forms are known types of tools used in grinding tooth surfaces. (Col. 1, Lines 24-26)
One of ordinary skill in the art would have been motivated to substitute the grinding wheel of YANASE with the well known and understood worm grinding gear in order to choose the correct tool in accordance with the form of a gear to be ground. (Col. 1, Lines 24-26)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to substitute the grinding wheel of YANASE with the well known and understood worm grinding gear because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 10, YANASE teaches the method of claim 9, wherein the engagement depth is varied periodically. (Figure 10b teaches the depth of the rounded sections is varied periodically along the axis.)

As to claim 11, YANASE teaches the method of claim 9, wherein modifications generated by the method are used to compensate unwanted deviations and/or waviness of a surface of the workpiece. (Col. 5, Lines 1-4 teach the modification of position of the grinding wheel to correct tooth profile errors.  Figure 10a teaches the tooth profile before the correction.)

As to claim 12, YANASE teaches the method of claim 9, wherein the modified gear flank geometry of the workpiece has a constant value at least locally in a first direction of the workpiece and is further given by a predefined function f(x) in a second direction of the workpiece which extends perpendicular to the first direction of the workpiece. (Figures 10a-10b teach a constant value in the Y direction at the end point of the tooth.  Col. 16, Lines 5-6 and 35-36 detail the use of a formula to determine the amount of error and thus the amount of correction.  This formula incorporates various movements of the tool to correct the flank geometry.  Figures 10a-10b show the correction to the flank geometry (which is guided by the formula) occurs in the direction perpendicular to the first direction.)

As to claim 13, YANASE teaches the method of claim 12, wherein the variation of the engagement depth of the worm grinding wheel into the workpiece in dependence on an angle of rotation of the worm grinding wheel generates a radial movement of the worm grinding wheel which corresponds to a movement of a tool surface of a tool having a modified gear flank geometry having a constant value in a generation pattern at least locally in a first direction of the tool and being further given by a predefined function f(cx), where c is a linear compression factor, in a second direction of the tool perpendicular to the first direction. (Figures 10a-10b teach a constant value in the Y direction at the end point of the tooth.  This formula incorporates various movements of the tool to correct the flank geometry.  Figures 10a-10b show the correction to the flank geometry (which is guided by the formula) occurs in the direction perpendicular to the first direction. Col. 16, Lines 5-6 and 35-36 teach that the pressure error is incorporated into the formula as a consideration for correction of the geometry.)

As to claim 14, YANASE teaches the method of claim 9, wherein the worm grinding wheel is a round-dressed worm grinding wheel. (Figure 2 teaches the tool (17) is a round grinding tool. Col. 1, Lines 24-26 teach the tool can be a worm grinding wheel.)

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YANASE, as applied in claim 9 above, further in view of BREITH (US20090227182).
As to claim 16, YANASE teaches the method of claim 9, where the tool is seated on an axle for generating radial movements of the tool for the variation of the engagement depth of the tool into the workpiece. (Figure 2 teaches an axle (16a) that controls the tool.  Figure 2 teaches this axle is capable of rotating, moving vertically, and changing the angle of contact between the tool and the workpiece.  Figure 1 teaches the machine is capable of moving the axle in the x, y, and z directions to adjust the tool location with respect to the workpiece.)
YANASE does not explicitly disclose a second infeed axle which is seated a first radial infeed axle. 
However, BREITH teaches a second infeed axle which is seated a first radial infeed axle. (¶0021 teaches the use of axles for the dressing/profiling tool.  ¶0024 teaches the use of further axles that allow for swiveling, shifting, advancing the spindle of the tool.)
One of ordinary skill in the art would have been motivated to apply the known multi-axle movement technique of BREITH with the grinding head movement method of YANASE in order to produce all possible profile modification and corrections on the workpiece being worked on. (BREITH ¶0024)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known multi-axle movement technique of BREITH with the grinding head movement method of YANASE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
HUTTER (US20120003058) teaches the creation of a wave-like flank profile on a workpiece using a grinding tool. (Figures 4-5)
THIEMIG (CH389361A) (Cite No 1 on IDS dated 11 December 2018) teaches a wave-like profile formed on the flank of a gear using a grinding tool.  (Figure 8)
MUELLER (US8926403) teaches forming a wave-like profiled on the flanks of gear teeth using a grinding tool. (Figure 3)
WIRZ (US5954568) teaches forming a wave-like profiled on the flanks of gear teeth using a grinding tool. (Figure 15)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2021